   Case 1:19-cv-00719-DJS Document 4 Filed 06/18/19 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


                                                                         ORDER TO
 JOHN DOE,
                                                                         SHOW CAUSE
                                                                         FOR
                                                        Plaintiff,
                                                                         PRELIMINARY
        -against-
                                                                         INJUNCTION
                                                                         AND
 RENSSELAER POLYTECHNIC INSTITUTE (“RPI”),
                                                                         TEMPORARY
 ELIZABETH BROWN-GOYETTE, Title IX Investigator;
                                                                         RESTRAINING
 LARRY HARDY, Title IX Coordinator; TRAVIS APGAR,
                                                                         ORDER
 Assistant Vice President and Dean of Students; LENORMAN
 STRONG, Special Assistant to the President; and PETER
 KONWERSKI, Vice President for Student Life at RPI,                      Case No.
                                                                         1:19-cv-00719-
                                                     Defendants.         BKS-DJS



       Upon the declaration of Scott W. Iseman, Esq., sworn to on the 18th day of June,

2019, and upon the annexed Complaint and Memorandum of Law, let the Defendants

show cause before a motion term of this Court, at the James T. Foley Federal Courthouse

at 445 Broadway in the City and County of Albany and State of New York on

_________________, 2019 at ________ in the _______noon thereof, or as soon

thereafter as counsel may be heard, why an order should not be issued pursuant to Rule

65 of the Federal Rules of Civil Procedure:

       a.     Enjoining the Defendants during the pendency of this action from

enforcing any and all sanctions Defendants intend to impose and are imposing against

Plaintiff, including suspension from school and his persona non grata status, which derive

from Defendants’ finding of Plaintiff’s responsibility for violating Defendant Rensselaer

Polytechnic Institute’s Student Sexual Misconduct Policy and Procedures;

                      {O0424705.1}                                   1
   Case 1:19-cv-00719-DJS Document 4 Filed 06/18/19 Page 2 of 3




        b.      Permitting Plaintiff to proceed under the pseudonym “John Doe” and for

his name and the names of other students involved to be redacted from all filings and

court papers;

        c.      Directing that the Clerk of the Court enter the caption of the above-entitled

proceeding in the current minute books and indices of actions and proceedings

maintained in his or her office under the title of JOHN DOE v. RENSSELAER

POLYTECHNIC INSTITUTE ET AL.; and it is



        ORDERED that, pending the final determination of this case, Plaintiff shall be

allowed to enroll in, attend, and receive grades for classes at Defendant institution; and it

is further

        ORDERED that, pending the final determination of this case, Rensselaer

Polytechnic Institute shall remove all notations of disciplinary action from the Plaintiff’s

official transcript; and it is further

        ORDERED that, Rensselaer Polytechnic Institute is directed to complete its

investigation and adjudication of Plaintiff’s retaliation claim prior to the commencement

of the 2019 fall term; and it is further

        ORDERED that the caption of this case shall be JOHN DOE v. RENSSELAER

POLYTECHNIC INSTITUTE, LENORMAN J. STRONG, Interim Vice President of

Student Life, TRAVIS APGAR, Assistant Vice President and Dean of Students, LARRY

HARDY, Title IX Coordinator, and ELIZABETH MARY BROWN-GOYETTE, Title IX

Investigator and Public Safety Lieutenant; and it is further


                        {O0424705.1}                                2
  Case 1:19-cv-00719-DJS Document 4 Filed 06/18/19 Page 3 of 3




       ORDERED that personal service of a copy of this ORDER TO SHOW CAUSE

together with the papers upon which it is based on or before the ____ day of

___________, 2019 shall be deemed good and sufficient service.

SO ORDERED, this ___ day of _____________, 2019.




                                          _________________________________
                                          United States District Court Judge




                     {O0424705.1}                                3
